Case 1:19-cv-22727-MGC Document 1-1 Entered on FLSD Docket 07/02/2019 Page 1 of 11

Filing 4 91024371 E-Filed 06/13/2019 09:02:34 AM



                                                          IN THE CIRCUIT COURT OF THE
                                                          I ITH JUDICIAL CIRCUIT IN AND FOR
                                                          MIAMI COUNTY,FLORIDA

         APOLINAR HILARIO,

                 Plaintiff,

         vs.                                              Case No. 2019-017373-CA-0.1

        R PLANTS,INC.
        a Florida Profit Corporation, and
                                                        Don,       ((   6      1-111/111,:   (
                                                                                             fet
                                                                                               il7

        VICTOR RODRIGUEZ individually                  INTITAL:S                MP:
                 Defendants.


                                      SUMMONS IN A CIVIL CASE

        TO: R PLANTS INC,through its Registered Agent:
                                                                        civ.galaveziatigien,
                                     RAUL E.PASTRAN                       (0
                                                                           c -    auto"
                                     333 NE SST                           0-4405KoWet,
                                     HOMESTEAD,FL 33030

        YOU ARE HEREBY SUMMONED' nd required to serve upon PLAINTIFF'S ATTORNEY

                                    PETER HOOGERWOERD,ESQ.
                                    REMER & GEORGES-PIERRE,PLLC.
                                    44 WEST FLAGLER STREET
                                    SUITE 2200
                                    MIAMI,FL 33130

        an answer to the complaint which is herewith served upon you, within 20 days after service of
        this summons upon you, exclusive ofthe day of service. If you fail to do so,judgment by default
        will be taken against you for the relief demanded in the complaint. You must also file your
        answer with the Clerk of this Court within a reasonable period oftime after service.
         Harvey Ruvin,                                     6/14/2019
         Clerk of Courts
                                                          DATE
Case 1:19-cv-22727-MGC Document 1-1 Entered on FLSD Docket 07/02/2019 Page 2 of 11

Filing ?`/ 90842268 E-Filed 06/10/2019 02:52:38 PM



                                                            IN THE CIRCUIT COURT OF THE
                                                            1 1TH JUDICIAL CIRCUIT IN AND FOR
                                                            MIAMI-DADE COUNTY,FLORIDA


        APOLINAR HILARIO,

                 Plaintiff,

       v.                                                   Case No.:

       R PLANTS,INC.
       a Florida Profit Corporation, and
       VICTOR RODRIGUEZ,individually,

                 Defendants.



                                                 COMPLAW'
                                                        I
                COMES NOW,the Plaintiff APOLINAR HILARIO,(hereinafter
                                                                      "Plaintiff'), on behalf
       of himself, by and through undersigned counsel, who files this Complain
                                                                                t against Defendants, R
       PLANTS, INC., a Florida Profit Corporation, and VICTOR
                                                              RODRIGUEZ, individually
      ("Defendants") and states as.follows:

                                       JURISDICTION AND VENUE

            I. This is an action by the Plaintifffor damages exceeding $15,000 excluding attorneys' fees

               or costs for unpaid overtime wages and retaliation under the Fair Labor Standards Act,
                                                                                                      29
               U.S.C. §§ 201-219("FLSA").

            2. This Court has jurisdiction over Plaintiff's FLSA claims pursuant to the 29 U.S.C. § 216.

            3. Plaintiff was at all times relevant to this action, a resident Miami Dada County Florida,

               within thejurisdiction ofthis Honorable Court.Plaintiffis covered employee for purposes

               of the FLSA.
Case 1:19-cv-22727-MGC Document 1-1 Entered on FLSD Docket 07/02/2019 Page 3 of 11




           4. Defendant, R PLANTS,INC., having its main place of business in Miami Dade County,

              Florida where Plaintiff worked for Defendants, and at all times material hereto was and is

              engaged in interstate commerce.

           5. Defendant VICTOR RODRIGUEZ is a corporate officer of, and exercised operational

              control overthe activities of, corporate Defendant, R PLANTS,INC.

          6. Defendant VICTOR RODRIGUEZ acted directly in the interest ofhis company
                                                                                     ,R
              PLANTS,INC. Upon all available information. VICTOR RODRIG
                                                                                  UEZ,created the
              method ofpay. He also controlled the manner in which Plaintiff-performed his
                                                                                                work.
          7. Venue is proper in Miami Dade County because all ofthe actions
                                                                            that     form the basis of
              this Complaint occurred within Miami Dade County and payment
                                                                           was due MiamiDade
              County.

          8. Declaratory, injunctive, legal and equitable reliefsought pursuant
                                                                                to the   laws set ftirth
              above together with attorneys' fees, costs and damages.

          9. All conditions precedent for the filing ofthis action before this
                                                                               Court have   been
             previously met, including the exhaustion ofall pertinent administrative
                                                                                       procedures and
             remedies.


             PLAINTIFF
                     ' S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

          10. Plaintiff was employed with Defendants from on or about December 20,200010
                                                                                                   on or
             about March 29, 2019.

          11. At all times material hereto, Plaintiffand Defendants were engaged in an implied

             agreement whereby Plaintiff would be employed by Defendants and Plaintiff would
                                                                                                     be
             properly paid as provided for by, and not in violation of, the laws ofthe United
                                                                                              States
             and the State ofFlorida.


                                                    2
Case 1:19-cv-22727-MGC Document 1-1 Entered on FLSD Docket 07/02/2019 Page 4 of 11




            12. Throughout Plaintiff's employment, Defendants failed to compensate Plaintiff at the

               required minimum wage and/or overtime rate ofone and.a half times Plaintiff's regular

               rate for all hours worked in excess offorty(40) within a single work week.

           1 3. At all times material hereto, Defendants had or should have had full knowledge of all

               hours worked by Plaintiff, including those hours worked by Plaintiffin excess of forty

              (40) in a given week.

            14. Specifically, Defendants failed to pay Plaintiff for overtime during his employment with

               Defendants.

           15. Plaintiff made complaints to Defendant, Victor Rodriguez("Mr. Rodriguez"), regarding

               not being paid for work he had completed.

            16. On or about March 29, 2019,Plaintiff was terminated in retaliation for his complaints.

           17. Plaintiff has retained the undersigned counsel in order that his rights and interests may be

               protected. Plaintiff has thus become obligated to pay the undersigned a reasonable

               attorney's fee.


                                                 COUNT I
                             Wage & Hour FederalStatutory Violation against
                                             R PLANTS,INC.
           18.Plaintiffre-adopt each and every factual allegation as stated in paragraphs 1 through 17

               of this complaint as ifset out in full herein.

           19. This action is brought by Plaintiff to recover from Defendant unpaid overtime

               compensation, as well as an additional amount as liquidated damages, costs, and

              reasonable attorney's fees under the provisions of29 U.S.C. § 201 et seq., and

              specifically under the provisions of29 U.S.C. § 207,

           20.29 U.S.C. § 207(a)(1) states,"No employer shall employ any ofhis employees... for a

               work week longer than 40 bours unless such employee receives compensation for his

                                                        3
Case 1:19-cv-22727-MGC Document 1-1 Entered on FLSD Docket 07/02/2019 Page 5 of 11




           employment in excess of the hours above-specified at a rate not less than one and a half

          times the regular rate at which he is employed."

       21. Jurisdiction is conferred on this Court by Title 29 U.S.C. § 216(b).

       22. At all times pertinent to this Complaint, Defendant operated as an organization which

           sells and/or markets its services and/or goods to customers from throughout the United

           States and also provides its services for goods sold and transported from across state

           lines ofother states, and the Defendant obtains and solicits funds from non-Florida

           sources, accepts finds from non-Florida sources, uses telephonic transmissions going

           over state lines to do its business, transmits funds outside the State of Florida, and

           otherwise regularly engages in interstate commerce, particularly with respect to its

           employees.

       23. Upon information and belief, the annual gross revenue ofthe Defendant was at all times

           material hereto in excess of 5500,000 per annum, and, by virtue of working in interstate

           commerce, otherwise satisfies the FLSA's coverage requirements.

       24. By reason ofthe foregoing, the Defendant is and was, during all times hereafter

           mentioned, an enterprise engaged in commerce or in the production ofgoods for

           commerce as defined in §§ 3(r) and 3(s) ofthe FLSA,29 U.S.C. § 203(r) and 203(s).

           Defendant's business activities involve those to which the Fair Labor Standards Act

           applies. The Plaintiff's work for the Defendant likewise affects interstate commerce.

        25. Plaintiff seeks to recover for unpaid wages accumulated from the date ofhire.

        26. At all times material hereto, the Defendant failed to comply with Title 29 U.S.C. §§ 201-

           219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff performed services and

            worked in excess of the maximum hours provided by the FLSA but no provision was



                                                    4
Case 1:19-cv-22727-MGC Document 1-1 Entered on FLSD Docket 07/02/2019 Page 6 of 11




           made by the Defendant to properly pay her at the rate of time and one half for all hours

           worked in excess of forty hours(40) per workweek as provided in the FLSA.

       27. Defendant knew and/or showed reckless disregard of the provisions of the FLSA

           concerning the payment ofovertime wages as required by the Fair Labor Standards Act

           and remain owing Plaintiff these unpaid wages since the commencement ofPlaintiff s

           employment with Defendant as set forth above..As such, Plaintiff is entitled to recover

           double damages.

       28. Defendant never posted any notice, as required by the Fair Labor Standards Act and

           Federal Law, to inform employees of their federal rights to overtime and minimum wage

           payments.


    WHEREFORE,Plaintiff respectfully prays for the following relief against Defendant:

          A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

              intentionally and with reckless disregard for Plaintiff's rights;

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

              wage and overtime compensation for hours worked in excess offorty(40) weekly, with

              interest; and

          C. Award Plaintiff an equal amount in double damages/Liquidated damages; and

          D. Award Plaintiffthe costs ofthis action, together with a reasonable attorneys' fees; and

          E. Grant. Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.

                                              COUNT H
                          Wage & flour Federal Statutory Violation against
                                        VICTOR RODRIGUEZ
       29. Plaintiffre-adopts each and every factual allegation as stated in paragraphs 1 through 17

           ofthis complaint as if set out in Tull herein.

                                                    S
Case 1:19-cv-22727-MGC Document 1-1 Entered on FLSD Docket 07/02/2019 Page 7 of 11




        30. At the times mentioned, Defendant VICTOR RODRIGUEZ was, and is now, a corporate

           officer of corporate Defendant, R PLANTS,INC.

       .31. Defendant was an employer of Plaintiff within the meaning of Section 3(d) ofthe "fair

           Labor Standards Act"[29 U.S.C. § 203(d)], in that VICTOR RODRIGUEZ acted

           directly in the interests ofDefendant R PLANTS,INC in relation its employees

           including Plaintiff.

        32. Defendant VICTOR RODRIGUEZ had operational control of the business and is thus

           jointly liable for Plaintiff's damages.

        33. Defendant willfully and intentionally refused to properly pay Plaintiff wages as required

            by the law ofthe United States as set forth above and remains owing Plaintiff these

            wages since the commencement of Plaintiff s employment with Defendant as set forth

            above.


     WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

            A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

               intentionally and with reckless disregard for Plaintiff's rights;

            B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

               compensation for hours worked in excess of forty (40) weekly, with interest; and

            C. Award Plaintiff an equal amount in double damages/liquidated damages; and

            D. Award Plaintiff the costs ofthis action, together with a reasonable attorneys' fees; and

            E. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.




                                                     6
Case 1:19-cv-22727-MGC Document 1-1 Entered on FLSD Docket 07/02/2019 Page 8 of 11




                                                  COUNT III
                                             FLSA Retaliation against
                                               R PLANTS,INC.

            34.Plaintiffre-adopt each and every factual allegation as stated in paragaphs 1 through
                                                                                                           17 of
                this complaint as if set out in, MU herein,

            35. 29 U.S.C. § 215(a)(3)ofthe FLSA states that it is a violation to "discha
                                                                                             rge or in any other
                manner discriminate against any employee because such employee has fil
                                                                                               ed any complaint
                or instituted or caused to be instituted any proceeding under or related
                                                                                         to this Act, or has
                testified or is about to testify in any such proceeding, or has
                                                                                  served or is about to serve on
                an industry committee."

            36. Defendant's conduct as set forth above constitutes
                                                                   a violation of the ELSA's anti-
               retaliation provisions.

            37. The motivating factor that caused Plaintiff's adverse
                                                                      employment action as described
               above was Plaintiff's filing a lawsuit for unpaid wages.

            38. Defendant's conduct was in direct violation of the ELSA, and,
                                                                                    as a direct result, Plaintiff
               has been damaged.

        WHEREFORE,Plaintiff respectfully play for the following relief against
                                                                                        Defendant;
                   A. Adjudge and decree that Defendant has violated the PLSA and
                                                                                  has done so
                       willfully, intentionally and with reckless disregard for
                                                                                Plaintiff's rights;
                   13. Enter judgment against the Defendant for all back wages fro
                                                                                   m the date. of
                       discharge to the present date and an equal amount of back
                                                                                 wages as liquidated
                       damages, and;

                  C. Enter judgment against the Defendant for all front wages until Plainti
                                                                                                   ff becomes
                      65 years of age; and



                                                       7
Case 1:19-cv-22727-MGC Document 1-1 Entered on FLSD Docket 07/02/2019 Page 9 of 11




                   D. Enter an award against Defendant and award Plaintiff compensatory damages for

                       mental anguish, personal suffering, and loss ofenjoyment oflife;

                   E. Award Plaintiff the costs of this action, together with reasonable attorneys' fees;

                       and

                    F. Grant Plaintiffsuch additional relief as the Court deemsjust and proper under the

                        circumstances.

                                                  COUNT TV
                                             ELSA Retaliation against
                                              VICTOR RODRIGUEZ

           39. Plaintiffre-adopt each and every factual alienation as stated in paragraphs 1 through 17 of

               this complaint as if set out in full herein.

           40. At the times mentioned. Defendant VICTOR RODRIGUEZ was, and is now, a corporate

               officer ofcorporate Defendant, R PLANTS,INC.

           41. Defendant was an employer of Plaintiff within the meaning of Section 3(d) of the "Fair

              Labor Standards Act"[29 U.S.C.§ 203(cl)), in that'VICTOR RODRIGUEZ acted directly

              in the interests ofDefendant R PLANTS,INC in relation its employees including Plaintiff.

           42. Defendant VICTOR RODRIGUEZ had operational control of the business and is thus

              jointly liable for Plaintiff's damages.

           43. 29 U.S.C. § 215(a)(3)ofthe FLSA states that it is a violation to "discharge or in thy other

              manner discriminate against any employeetecatise such employee has filed any complaint

              or instituted or caused to be instituted any.proceeding under or related to this Act, or has

              testified or is about to testify in any such proceeding, or has served or is about to serve on

              an industry committee."




                                                         8
Case 1:19-cv-22727-MGC Document 1-1 Entered on FLSD Docket 07/02/2019 Page 10 of 11




            44. Defendant's conduct as set forth above constitutes a violation of the FLSA's anti-

                retaliation provisions.

            45. The motivating factor that caused Plaintiffs adverse employment action
                                                                                       as described
                above was Plaintiffs' filing a lawsuit for unpaid wages.

            46. Defendant's conduct was in direct violation ofthe FLSA, and,
                                                                                 as a direct result, Plaintiff
               has been damaged.

         WHEREFORE,Plaintiffrespectfully pray fbr the following
                                                                      relief against Defendant:
                          A. Adjudge and decree that Defendant has violated the FLSA and has
                                                                                             done           so
                              willfully, intentionally and with reckless disregard for Plaintiffs
                                                                                                  rights;
                          B. Enter judgment against the Defendant for all back
                                                                               wages from the date of
                              discharge to the present date and an equal amount of back
                                                                                        wages as
                              liquidated damages, and;

                          C. Enter judgment against the Defendant for all front wages
                                                                                      until Plaintiff
                              becomes 65 years ofage; and

                          D. Enter an award against Defendant and award Plaintiff compen
                                                                                         satory
                              damages for mental anguish, personal suffering; and loss of enjoyment of

                             life;

                         E. Award Plaintiff the costs ofthis action, together with reasonable attorne
                                                                                                      ys'
                             fees; and

                         F. Grant Plaintiff such additional relief as the Court deems just and proper

                             under the circumstances.




                                                      9
Case 1:19-cv-22727-MGC Document 1-1 Entered on FLSD Docket 07/02/2019 Page 11 of 11




                                              JURY DEMAND
                     Plaintiff demands trial byjury ofall issu
                                                              es triable as ofright by jury.
        Dated June 10, 2019,

                                                           Re ectfully   'Omitted

                                                                )    1
                                                                     11 411/4-1.1,
                                                          Peter M.HoogenvoerltEsq.
                                                          Florida Bar No.: 188239
                                                          pathGctrgpattorneys,com
                                                          Nathaly Saavedra, Esq.
                                                          Florida Bar No.: 118315
                                                          ns@rgpattonteys.com
                                                          Erin L Haney, Esq.
                                                         Florida Bar No.: 1015865
                                                         ch@rgpattorneys.com
                                                         RENTER & GEORGES-PIERRE,
                                                                                            PLLC
                                                         44 West Flagler Street, Suite 2200
                                                         Miami, FL 33130
                                                         Telephone:(305)416-5000
                                                         Facsimile:(305)416-5005




                                                  10
